FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            January 25, 2019
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 17-2161
                                                     (D.C. No. 1:15-CR-03224-WJ-1)
 SANDRA COOK,                                                   (D.N.M.)

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, EBEL, and PHILLIPS, Circuit Judges.
                  _________________________________

       Sandra Cook appeals her two convictions for possessing with intent to distribute

methamphetamine. She primarily argues that the district court violated the Confrontation

Clause by excluding cross-examination of the lead investigating officer about the

truthfulness of his search-warrant affidavit in an unrelated drug case. She also argues that

the court abused its discretion by excluding evidence she believes would have supported

her trial claim that she was a mere tagalong methamphetamine user, not an active buyer

and seller in her fiancé’s drug enterprise. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                    BACKGROUND

       A. The Investigation

       On June 30, 2015, law-enforcement officers with the Bernalillo County, New

Mexico Sheriff’s Department (BCSD) obtained and executed a search warrant at a house

on Alcazar Street in Albuquerque. The target of the search was a woman named Marti

Solano, whom the BCSD suspected of dealing large amounts of methamphetamine. Upon

arriving at the house, BCSD deputies saw a man walking to the front door. Detective

Jerry Koppman, the BCSD’s lead investigator on the case, approached the man, who

turned out to be Jeffrey Burlingame, Cook’s fiancé. Burlingame said that he didn’t live at

the house. After Burlingame said he didn’t have a key to the home, Detective Koppman

rang the doorbell.1

       When Cook answered the door, Detective Koppman asked her where Solano was.

Cook responded that Solano was in the basement, so Detective Koppman beelined there.

He described Solano’s basement bedroom as “messy,” “very cluttered,” and typical of a

methamphetamine user. R. vol. 4 at 184; R. vol. 1 at 143–47. In response to Detective

Koppman’s questioning, Solano revealed that she had hidden distribution amounts of

heroin and methamphetamine in suitcases and containers in her bedroom. During the

questioning, one of the deputies notified Detective Koppman that “the lady upstairs”—



       1
        The landlord, Brian Claghorn, testified that only Cook and Solano lived in
the house, Solano in the downstairs bedroom. Claghorn added that, although Cook
usually paid the rent, Burlingame had access to the home and had paid the rent “a
couple of times.” R. vol. 4 at 572, 582.


                                            2
Cook—“want[ed] to leave” because she had some kind of appointment. R. vol. 4 at 224.

But Detective Koppman ordered that no one leave the house until the BCSD had

completed its search and instructed the deputies to keep Cook and Burlingame seated on

the living-room sofa until he finished questioning Solano. Detective Koppman then

offered Solano an opportunity to cooperate. After initially hesitating, Solano pointed

upstairs and whispered that Cook was her methamphetamine supplier.2

       Detective Koppman testified that he “hustled upstairs,” took a woman he

encountered into a room, and told her that he knew she supplied Solano. When the

woman shook her head and said he had the “wrong one,” Detective Koppman realized he

was not speaking to Cook (in fact, he was speaking to a woman named Lara Baca). Id. at

195–96. Detective Koppman then found Cook, still sitting on the couch upstairs, and

confronted her about being Solano’s methamphetamine supplier. Cook reacted with what

he thought was feigned ignorance. When deputies searched the red purse that Cook was

carrying, they found a usable quantity of methamphetamine and several bundles of cash.

Meanwhile, Detective Steven Cotton led other BCSD deputies in searches of Cook’s

upstairs bedroom and of an adjacent upstairs bedroom (the southeast bedroom). The

southeast bedroom had no bed and appeared to serve as an office and storage area. In the

closet of the southeast bedroom, Detective Cotton found over six pounds of




       2
        Solano did not testify at trial. To avoid a hearsay problem, the court
instructed the jury to consider Solano’s statement to explain only why Detective
Koppman went upstairs, and not for the truth of the matter asserted.


                                             3
methamphetamine; several thousand dollars in cash; and chemistry books, including one

entitled Amphetamine and Its Analogs.

      Several things led BCSD deputies to believe that the southeast bedroom belonged

to Cook. First, the southeast bedroom was next to the bedroom that BCSD deputies

believed Cook inhabited. Second, unlike Solano’s basement bedroom, the southeast

bedroom was neat and tidy. Third, in the drawers of a built-in cabinet along the southeast

bedroom’s wall, deputies found Cook’s driver’s license and Social Security card. Fourth,

the southeast bedroom’s closet contained several ladies’ handbags that resembled the red

purse that Detective Koppman testified to having found Cook holding.3

      The BCSD deputies arrested Cook and took her to a substation for booking. On

the drive to the substation, Detective Koppman explained to Cook the benefits of

cooperating in the investigation. About 45 minutes into his typing a criminal complaint,

Detective Koppman learned from another detective that Cook “wanted to talk.”4 R. vol. 4

at 231. Detective Koppman then grabbed Sergeant Brad Cooksey, and they went to see

Cook. Detective Koppman testified that during the ensuing talk, Cook admitted that she



      3
        Cook maintains that the evidence was ambiguous about whether the southeast
bedroom belonged to her. But additional facts further indicate that she occupied and
controlled the southeast bedroom. First, Cook paid the rent, suggesting that she sublet
the downstairs bedroom to Solano. In addition, a few days after the search, Cook
asked the landlord to remove Solano’s things from the downstairs bedroom because
Cook did not have access to that locked room. Taken together, these facts show that
Cook controlled the upstairs area—including the southeast bedroom—and that
Solano controlled the basement.
      4
       Sergeant Cooksey testified that Koppman “wanted to interview Ms. Cook one
more time to see if [he] could get her cooperation.” R. vol. 4 at 341.

                                            4
worked as a distributor for the Sinaloa Cartel in Mexico. Though not testifying, Cook

denies on appeal ever making such a statement.

       As mentioned, Sergeant Brad Cooksey was also in the room when Detective

Koppman interviewed Cook. At Cook’s trial, Sergeant Cooksey testified that he “[did

not] really recall the exact conversation, because [he] was on the phone a lot with

some other agencies,” but that he heard Cook mention “a source of supply from

Phoenix providing the methamphetamine to [her] and [her] potential[] willing[ness]

to assist [the BCSD] in getting that target.” R. vol. 4 at 342. At some point, realizing

that the drug activity reached across the state border, Sergeant Cooksey began

making calls to “gather some resources.” Id. Detective Koppman did not record Cook’s

statement. When asked why he had not done so, he testified that he had acted within his

usual practice of protecting suspects whom he is trying to “flip”—that is, if such a

recording ever became public, the Sinoloa Cartel might try to kill Cook. Id. at 232–33.

       Despite having seized six-plus pounds of methamphetamine and over $20,000,

Detective Koppman did not oppose Cook’s release on bond. At trial, he explained this

decision by noting that Cook had agreed to help the BCSD investigate her suppliers. As

part of her cooperation, he and she communicated by telephone. At trial, the government

admitted into evidence the phone-company records of these calls. Koppman testified that

Cook gave him some valuable information, but that she eventually “flake[d] out” and

stopped responding to his phone calls. Id. at 267. So the BCSD turned over her case to

federal agents at Homeland Security Investigations (HSI). The federal government later

obtained an indictment against Cook and secured an arrest warrant for her.


                                             5
      After consulting with Customs and Border Protection (CBP) officials, HSI agents

obtained information leading them to believe that Burlingame and Cook had recently

entered the United States from Mexico, with Cook using a birth certificate with the name

Lara Baca. The CBP’s surveillance video shows Burlingame and a woman who appears

to be Cook entering a pedestrian crossing at Nogales, Arizona.5 After HSI agents learned

from an informant that Cook was staying at a house on Habanero Way in Albuquerque,

they obtained and executed a search warrant there. Inside, they found Cook and

Burlingame with methamphetamine residue and drug paraphernalia spread out on a table.

On the table, the agents found a tool bag containing about a pound of methamphetamine,

a birth certificate and two photo identification cards for Lara Baca, and Cook’s New

Mexico driver’s license. Cook was standing about two to three feet away from the tool

bag. In the living room, the agents found a smaller amount of methamphetamine hidden

in the couch and two books: How to Disappear, Erase Your Digital Footprint, Leave

False Trails, and Vanish without a Trace and How to Disappear Completely and Never

Be Found. The agents also found a loaded pistol and ammunition in Burlingame’s

backpack.

      The same day as the Habanero Way search, HSI agents executed a search warrant

for Burlingame’s home on Dungan Street in Albuquerque. There, they found

disassembled laboratory equipment containing an unidentified residue, six firearms, and

several prepaid “burner” phones. They also found Cook’s “Order Setting Conditions of


      5
      The record doesn’t reveal whether CPB officers inspected Burlingame or
Cook when they entered, or whether they were carrying any drugs at the time.

                                            6
Release” from her New Mexico state criminal case, which listed the Dungan Street house

as her home address.

       Cook was arrested and charged with a second count of possession with intent to

distribute methamphetamine.6 While in jail, Cook placed a recorded phone call to

Burlingame, telling him not to give the police any information because “they’re trying to

divide and conquer [us],” and advising him that she would “take all the charges.” R. vol.

4 at 444–45. Cook and Burlingame were not charged with conspiracy and were separately

prosecuted. Burlingame pleaded guilty to one count of possession with intent to distribute

methamphetamine and one count of carrying a firearm during and in relation to a drug

trafficking crime. After Burlingame’s sentencing, Cook went to trial.7

       B. Pretrial Motions, Trial, and Sentencing

       Before trial, the government sent Cook’s counsel a letter advising of an issue with

Detective Koppman’s search-warrant affidavit in a different, contemporaneous

investigation of a suspected drug dealer (a man we will call Mr. Doe). In this affidavit,

Detective Koppman stated, accurately, that one of his confidential informants, CS2, had

told him that Mr. Doe worked for an identified person, whom another detective described

to Detective Koppman as a large-scale supplier. But according to the government’s letter,



       6
        The first count was based on evidence collected during the Alcazar Street
search, while the second was based on the Habanero Way search. Cook was not
charged with anything found at the Dungan Street search.
       7
           Solano was at large at the time of Cook’s trial.




                                              7
Detective Koppman knew that this was wrong, because the person CS2 had named as the

person Mr. Doe worked for was, in fact, Detective Koppman’s other informant, CS1.

Even more telling, Detective Koppman had used CS1 to purchase drugs from Mr. Doe in

a controlled buy. The government’s letter acknowledged that Detective Koppman had

known that Mr. Doe did not work for CS1 but that he had included that information

anyway.8

       The magistrate judge issued a search warrant for Mr. Doe’s home, which was

followed by a federal prosecution of Mr. Doe. But for reasons undisclosed by the record,

the government later dismissed the charges.

       At the same time it sent Cook’s counsel the letter, the government moved for an

order prohibiting Cook “from raising the issue of Detective Koppman’s search warrant

affidavit [in Mr. Doe’s case] in any manner” at any point in the proceedings. Suppl. R.

vol. 1 at 17–28. Because the district court didn’t hold an evidentiary hearing on the

matter (no one asked it to), our knowledge of the facts is limited to the information

contained in the government’s disclosure letter and the affidavit itself. The affidavit spans

five pages. The informant’s mistaken report of who supplied Mr. Doe takes one sentence.

Based on the government’s letter, we know: (1) that CS2 told Detective Koppman that

CS1 supplied drugs to Mr. Doe; (2) that Detective Koppman knew that this information

was wrong because, unknown to CS2, the person he named as Mr. Doe’s source was


       8
        Though we are uncertain why CS1 could not occasionally buy drugs from his
usual customer, we accept the government’s admission that CS1 was not Mr. Doe’s
supplier.


                                              8
CS1; and (3) that Detective Koppman recounted both informants’ statements without

alerting the court that CS2 was mistaken about the identity of Mr. Doe’s supplier.

      The district court granted the government’s motion, concluding that Detective

Koppman’s inclusion of CS2’s mistaken belief about the identity of Mr. Doe’s supplier

was not probative of Detective Koppman’s character for untruthfulness under Federal

Rule of Evidence 608(b). Specifically, the court found that, because Detective Koppman

had conducted a controlled purchase from Mr. Doe, the affidavit established probable

cause for a warrant even with CS2’s single erroneous statement removed. In that

circumstance, the district court determined, Detective Koppman would have had no

motive to mislead the magistrate judge. The court also concluded, under Federal Rule of

Evidence 403, that allowing cross-examination about the search-warrant affidavit would

confuse the jury and waste time. Consistent with its order, the court precluded Cook from

questioning Detective Koppman about the affidavit.9

      The district court also prevented Cook from offering other evidence she claims

was necessary to present her defense. At trial, Cook sought to admit evidence of the

Dungan Street search and Burlingame’s plea agreement. Cook argued that the items

found at the Dungan Street house indicated that Burlingame was operating a

methamphetamine lab without Cook’s involvement. (As mentioned, Cook had listed the



      9
         The court first prevented Cook from cross-examining Detective Koppman about
the affidavit during the suppression hearing. Although Cook raised a Confrontation
Clause objection in her brief opposing the government’s motion, the district court
conducted no Confrontation Clause analysis in its order granting the government’s
motion. Rather, the district court relied on Rules 608(b) and 403.

                                            9
Dungan Street house as her residence in her state-court release papers.) But the court

excluded the seized items as irrelevant because the government had not charged Cook

and Burlingame as coconspirators and because Cook was not charged based on anything

found at the Dungan Street house. Cook also sought to introduce Burlingame’s plea

agreement for the same purpose, to show that Burlingame ran the drug operation. In the

agreement, Burlingame admits to possessing the drugs in the tool bag found at the

Habanero Way house and carrying a loaded firearm in connection with his possession

and intended distribution of methamphetamine. The government objected, arguing that

the plea agreement was inadmissible hearsay, and the court sustained the objection.

       During closing arguments, the government relied on several pieces of Detective

Koppman’s testimony, including: (1) that Cook admitted to him that she was a drug

distributor; (2) that Burlingame claimed not to have a key to the Alcazar Street house;

and (3) that Cook was carrying a red purse containing a usable amount of

methamphetamine and a large amount of cash when he first encountered her at the

Alcazar Street house. Cook contends that all three pieces of testimony were

uncorroborated at trial.10 Ultimately, the jury convicted Cook on both counts, and the

court sentenced her to 324 months in prison.11 Cook now appeals.


       10
          As mentioned, Sergeant Cooksey also testified about Cook’s interview
statement about her drug involvement and Phoenix supplier. And Cook’s landlord
testified that Cook and Solano, not Burlingame, resided in the home. At trial, the
government introduced pictures of the red purse and its contents.
       11
         Cook’s guideline range was life imprisonment. Finding that a life sentence
would be “a bit too harsh,” the court granted a downward variance of 2 offense levels
to an offense level of 41, which, when combined with Cook’s criminal-history

                                            10
                                     DISCUSSION

       Cook challenges the district court’s exclusion of (1) cross-examination questions

about Detective Koppman’s search-warrant affidavit for Mr. Doe’s property; (2) the

contents of the Dungan Street search; and (3) Burlingame’s plea agreement. We address

each issue in turn.

   A. The Disputed Search-Warrant Affidavit

       We consider first whether the district court violated Cook’s Sixth Amendment

Confrontation Clause rights by not allowing Cook to cross-examine Detective

Koppman about the search-warrant affidavit.12

       Before turning to the merits, we must determine the applicable standard of

review. As noted before, “[t]here may be some tension within our circuit’s precedents

as to the proper standard of review for confrontation claims premised on cross-

examination restrictions.” United States v. Mullins, 613 F.3d 1273, 1283 n.4 (10th

Cir. 2010). Generally, we review Confrontation Clause claims de novo if the district

court precluded an “entire relevant area of cross-examination.” See United States v.



category, resulted in a guideline sentencing range of 324 to 405 months. R. vol. 5 at
38–46.
       12
         We note that Cook challenges the exclusion of questions about the Mr. Doe
search-warrant affidavit not only during trial, but also during the suppression and
sentencing hearings. But we have held that the Confrontation Clause does not apply
during sentencing. United States v. Bustamante, 454 F.3d 1200, 1202–03 (10th Cir.
2006); United States v. Hershberger, 962 F.2d 1548, 1554 (10th Cir. 1992). And
Cook does not direct us to any opinion from our court holding that the Confrontation
Clause applies to suppression hearings. The parties did not brief this issue, so we do
not decide it.


                                           11
Woodard, 699 F.3d 1188, 1194 (10th Cir. 2012) (internal quotation marks and

citation omitted). On the other hand, when the district court merely limited “the

extent of cross-examination,” we review for abuse of discretion. See United States v.

Valentine, 706 F.2d 282, 288 (10th Cir. 1983). But as the parties’ briefs highlight,

our case law varies on what constitutes an “entire area” of cross-examination.13 So

“[a]t some point it may be appropriate to reexamine our standard of review.” See

United States v. John, 849 F.3d 912, 918 (10th Cir.), cert. denied, 138 S. Ct. 123

(2017). Because Cook’s claim would fail under either standard, however, we need

not resolve that dispute today. We therefore apply de novo review.

      The Sixth Amendment guarantees criminal defendants the right to confront

witnesses against them. U.S. Const. amend. VI. Although a district court “retain[s]

wide latitude . . . to impose reasonable limits on such cross-examination,” Delaware

v. Van Arsdall, 475 U.S. 673, 679 (1986), a court violates the Confrontation Clause

when it prohibits the defendant from “engaging in otherwise appropriate cross-



      13
          In some cases, we’ve defined the relevant subject area at a high level of
generality, such as the witness’s credibility. See e.g., United States v. Rosario
Fuentez, 231 F.3d 700, 704 (10th Cir. 2000) (“[The defendant] was not precluded
from inquiring into an entire area of cross-examination, in this case, [the witness’s]
credibility.”). In others, we’ve found matters within the realm of credibility, such as a
witness’s ability to perceive, to constitute an “entire area” of questioning under the
Confrontation Clause. See, e.g., United States v. Robinson, 583 F.3d 1265, 1269–75
(10th Cir. 2009) (holding that the district court precluded “an entire relevant area of
cross-examination” when it prohibited the defendant from inquiring about the
witness’s mental-health condition as bearing on his ability to perceive, even though it
permitted the defendant to impeach the witness about other aspects of his credibility,
including his criminal history).


                                           12
examination that, as a result, precludes him from eliciting information from which

jurors could draw vital inferences in his favor.” Woodard, 699 F.3d at 1194 (10th Cir.

2012) (internal quotation marks omitted). Significantly, to establish a Confrontation

Clause violation, the defendant must prove that “[a] reasonable jury might have

received a significantly different impression of [the witness’s credibility had he] been

permitted to pursue his proposed line of cross-examination.” Van Arsdall, 475 U.S. at

680.

       Applying a de novo standard of review, we next must determine whether the

proposed questioning was “otherwise appropriate.” The Supreme Court has not expressly

defined what qualifies as “otherwise appropriate” cross-examination but rather has

offered examples of “reasonable limits” that district courts “retain wide latitude” to

impose. Id. at 679. Among these are “concerns about . . . harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation that is repetitive or only

marginally relevant.” Id. Though our case law has generally looked to the Federal Rules

of Evidence for guidance,14 we note that evidentiary rules “may not be applied

mechanistically to defeat” a constitutional right. Chambers v. Mississippi, 410 U.S. 284,



       14
         See, e.g., Woodard, 699 F.3d at 1194 (holding that a past judicial finding
that the witness was not credible was “otherwise appropriate” under Rule 608(b));
see also Robinson, 583 F.3d at 1275 (finding that the proposed question about the
witness’s mental health condition and use of prescription medications was “otherwise
appropriate” under Rule 403); United States v. Turner, 553 F.3d 1337, 1350 (10th
Cir. 2009) (holding that, because “[t]he probative value of [the witness’s]
impeachment was substantially outweighed” by the danger of confusion under Rule
403, the “excluded cross examination was not ‘otherwise appropriate’”).


                                              13
302 (1973); see also United States v. Oliver, 278 F.3d 1035, 1041 (10th Cir. 2001)

(noting that the right to cross-examine witnesses “is potentially broad enough to require

admission of evidence that is otherwise excludable under the Federal Rules of

Evidence”); United States v. Young, 952 F.2d 1252, 1258 (10th Cir. 1991) (“An analysis

under [Rule] 403 will not in all cases subsume the constitutional issue.”).

       Cook contends that her proposed cross-examination was “otherwise appropriate”

under Rule 608(b), which “grants the trial court discretion to permit a witness to be cross-

examined on specific instances of conduct probative of a witness’ character for

truthfulness or untruthfulness.” Bennett v. Longacre, 774 F.2d 1024, 1027 (10th Cir.

1985). She argues that Detective Koppman’s failure to correct CS2’s mistake about who

supplied Mr. Doe is a classic example of “paltering,” whereby someone makes a

“technically true statement to intentionally mislead.” Cook’s Opening Br. at 24. The

government, meanwhile, urges us to conclude, as the district court did, that Detective

Koppman’s affidavit is not probative of a character for untruthfulness, because abundant

probable cause existed to issue the warrant, even without any reference to CS2’s

mistaken belief. We agree with the government.

       Here, reviewing de novo, we conclude that the evidence was not “otherwise

appropriate,” because it was “only marginally relevant” in assessing Detective

Koppman’s reliability. See Van Arsdall, 475 U.S. at 679; see also John, 849 F.3d at 916

(holding that a witness’s previous drug use, suicidal thoughts and behavior, and inpatient

stay at a behavioral health center were “not even marginally relevant” to her ability “to

perceive, remember, or relate” a crime that occurred several months later). In view of the


                                            14
controlled buy between Detective Koppman’s CS1 and Mr. Doe, we conclude that

Detective Koppman may simply not have realized that he was required to include in the

affidavit CS2’s mistaken view of the relationship between Mr. Doe and the named person

(who Detective Koppman knew was CS1). We therefore conclude that the affidavit had,

at most, marginal relevance in measuring Detective Koppman’s reliability, here, his

character for truthfulness, because it revealed no potential motive to lie.

       Moreover, even assuming that the proposed cross-examination had more than

marginal relevance for measuring Detective Koppman’s reliability, the district court

correctly excluded it because it would have likely confused the jury. See Van Arsdall, 475
U.S. at 679 (“[T]rial judges retain wide latitude insofar as the Confrontation Clause is

concerned to impose reasonable limits on such cross-examination based on concerns

about, among other things, . . . confusion of the issues.”). Directing the jury’s attention to

Detective Koppman’s alleged untruthfulness in a collateral matter would have resulted in

“mini-trials on side issues,” such as the strength of the affidavit without the incorrect

statement about who supplied Mr. Doe, the probable-cause standard, and philosophical

and sociological questions of what constitutes “untruthfulness.” See United States v.

Beltran-Garcia, 338 F. App’x 765, 772 (10th Cir. 2009). The inevitable confusion caused

by such questioning would have made “it more difficult for the jury to render an impartial

decision.” See id. In short, Cook’s proposed cross-examination was not “otherwise

appropriate,” and the Confrontation Clause is thus not implicated. See Van Arsdall, 475
U.S. at 679; Turner, 553 F.3d at 1350.




                                             15
       Cook argues that the district court erred by undervaluing the “centrality” of

Detective Koppman’s testimony throughout the proceedings. Cook’s Opening Br. at 35;

Cook’s Reply Br. at 28–31. But the importance of Detective Koppman’s testimony in

Cook’s trial would not render the Mr. Doe search-warrant affidavit any more probative of

his character for untruthfulness. And though it may well be an error “not to allow such

cross-examination in a criminal case where the vast majority of inculpatory evidence is

based on a lone witness’s testimony,” this is not such a case. See United States v. Torres,

569 F.3d 1277, 1283 (10th Cir. 2009) (internal quotation marks omitted).

       In this case, the star witnesses were the methamphetamine and the cash, as well as

the law-enforcement officers who found Cook in control of those items. Though we agree

that Detective Koppman was an important witness, he wasn’t as important as Cook

claims. First, Sergeant Cooksey also testified to hearing Cook speak about her

methamphetamine source in Phoenix soon after being caught with six pounds of

methamphetamine in her residence. Second, both Sergeant Cooksey and Detective Cotton

testified that they found Cook at the Alcazar Street house, along with several of her

identification cards in the same room where, before Detective Koppman had even been

upstairs, Detective Cotton found several pounds of methamphetamine and tens of

thousands of dollars in cash. Third, the jury watched a video of Cook recrossing the

Mexican border. HSI Agent Jody Harrison identified Cook in the video and testified that

she crossed using the same false identification documents for “Lara Baca” found at both

searches. Agent Harrison also testified to finding Cook at the Habanero Way house, again




                                            16
surrounded by methamphetamine. The jury also heard from Cook herself, in a phone call

to Burlingame, proclaiming that she will “take all the charges.” R. vol. 4 at 443.

       Therefore, even if we viewed the importance of Detective Koppman’s testimony

as Cook does, we would agree with the district court’s decision to exclude the proposed

questioning, because it risked “confusion of the issues.” See Van Arsdall, 475 U.S. at

679. So we conclude that the district court properly excluded cross-examination into the

Mr. Doe search-warrant affidavit. See id. (“[T]rial judges retain wide latitude insofar as

the Confrontation Clause is concerned to impose reasonable limits on such cross-

examination based on concerns about, among other things, . . . confusion of the issues.”).

   B. The Dungan Street Search and Burlingame’s Plea Agreement

       Cook next argues that the district court abused its discretion in excluding the

evidence recovered at the house on Dungan Street as irrelevant and excluding

Burlingame’s plea agreement as inadmissible hearsay. Cook sought to admit both pieces

of evidence to support her defense that Burlingame was “solely responsible” for

trafficking the drugs Cook was charged with and that, while Cook tolerated Burlingame’s

trafficking, she did not participate in it. In conclusory fashion, Cook maintains that, by

excluding this evidence, the district court prevented her from putting on a full and fair

defense.15


       15
         “In general, the right to present a defense . . . is a fundamental element of
due process of law.” John, 849 F.3d at 917 (internal quotation marks omitted). But
the Federal Rules of Evidence “do not abridge an accused’s right to present a defense
so long as they are not ‘arbitrary’ or ‘disproportionate to the purposes they are
designed to serve.’” United States v. Scheffer, 523 U.S. 303, 308 (1998) (quoting
Rock v. Arkansas, 483 U.S. 44, 54 (1987)); see also United States v. Tapaha, 891

                                             17
       “We review evidentiary rulings for abuse of discretion,” United States v. Edward

J., 224 F.3d 1216, 1219 (10th Cir. 2000), and we will not find an abuse of discretion

“unless we develop a definite and firm conviction that the trial court made a clear error of

judgment or exceeded the bounds of permissible choice in the circumstances,” United

States v. Levine, 970 F.2d 681, 688 (10th Cir. 1992).

       1. The Dungan Street Search

       Cook argues that the Dungan Street search was relevant because it tended to

negate her own guilt. Under Federal Rule of Evidence 404(b), evidence of “wrongs, acts,

or crimes is admissible for defensive purposes if it tends, alone or with other evidence, to

negate the defendant’s guilt of the crime charged against him.” United States v.

Montelongo, 420 F.3d 1169, 1174 (10th Cir. 2005). Such evidence is often referred to as

“reverse 404(b)” evidence because prosecutors, not defendants, typically invoke Rule

404(b). Id. “In the vast run of such cases, . . . [the probative value of reverse 404(b)

evidence] is slight, as it may just amount to pointing a finger at someone else who,

having a criminal record, might have committed the crime the defendant is accused of

committing.” United States v. Murray, 474 F.3d 938, 939 (7th Cir. 2007).

       The Dungan Street search turned up disassembled laboratory equipment, six

firearms, and several burner phones, which Cook believes is strong evidence that



F.3d 900, 905 (10th Cir. 2018) (noting that the right to present a defense “is not
absolute; a defendant must still abide the rules of evidence and procedure”) (internal
quotation marks omitted).




                                              18
Burlingame “was a large-scale drug trafficker.” Cook’s Opening Br. at 38. Because she

wasn’t found at Burlingame’s house, Cook argued to the district court that the jury could

reasonably infer that the drugs she was found with (at the Alcazar Street and Habanero

Way houses) belonged exclusively to Burlingame. But the district court excluded the

Dungan Street evidence as irrelevant because neither Cook nor Burlingame was charged

based on any of the items found there. Cook argued that had Burlingame gone to trial, the

government likely would have charged him based on evidence from the Dungan Street

search. But the court noted that admitting the evidence would “open[] the door” to the

government putting on a rebuttal case tying Cook to those same items because Cook had

listed the Dungan Street house as her residence as part of her release on state charges. R.

vol. 4 at 547.

       Based on this record, we find no abuse of discretion in the district court’s

excluding evidence of the Dungan Street search. First, no drugs or cash were found at the

Dungan Street house, and the residue found on the laboratory equipment was

unidentified—hardly evidence that Burlingame was a “large-scale trafficker” of

methamphetamine. See Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.”). Moreover, unlike the

Montelongo case cited by Cook, where the owner of the defendants’ vehicle had

previously been implicated in an incident involving “nearly identical conduct” with drugs

packed into one of his vehicles in the same way in which the defendants had allegedly

smuggled them, the Dungan Street evidence does not reveal any modus operandi specific


                                             19
to Burlingame that would vindicate Cook. See 420 F.3d at 1176. If anything, the Dungan

Street evidence would have incriminated Cook even more because she had listed the

house as her home address and nothing in the record ties the items found there solely to

Burlingame. To the extent Cook wished to point the finger at Burlingame, she could have

called him as a witness, but she elected not to. We thus have no “firm conviction that the

trial court made a clear error of judgment or exceeded the bounds of permissible choice

in the circumstances” and find no abuse of discretion in the district court’s exclusion of

the Dungan Street search. See Levine, 970 F.2d at 688.

       2. Burlingame’s Plea Agreement

       Finally, Cook appeals the district court’s exclusion of Burlingame’s plea

agreement, in which he admits to possessing with intent to distribute the same

methamphetamine that federal agents found at the Habanero Way house and that

underlies Cook’s charges.16 Again, Cook wanted to introduce this evidence to prove that

Burlingame, not Cook, was selling the drugs. To defeat the government’s hearsay

objection, Cook argued that the plea agreement was “an opposing party’s statement”

under Federal Rule of Evidence 801(d)(2).17 At a minimum, she argued, the agreement



       16
         Burlingame’s plea agreement does not reference any of the items found at
his house on Dungan Street.
       17
         Rule 801(d)(2) exempts from the hearsay exclusion a statement that is
offered against an opposing party and:

            (A) was made by the party in an individual or representative capacity;

            (B) is one the party manifested that it adopted or believed to be true;


                                             20
was an adoptive admission under Rule 801(d)(2)(B) because the government presented it

to the court as factually accurate. The court sustained the government’s hearsay

objection, finding that Cook had made a strategic decision not to call Burlingame as a

witness and was “trying to get what would be [Burlingame’s] testimony . . . before the

Jury without having him testify and be subject to examination and cross-examination.” R.

vol. 4 at 554–55.

       Even if we assume that a plea agreement is an opposing-party admission under

Rule 801(d)(2)(B), we would not conclude that the district court abused its discretion in

excluding it. First, the plea agreement was irrelevant. Burlingame’s guilty plea for

possessing the methamphetamine with intent to distribute it does not negate Cook’s guilt

for doing the same. As the evidence shows here, two people can jointly possess an object,

including methamphetamine. See 10th Cir. Criminal Pattern Jury Instructions, No. 1.19

(2011 ed.) (“The fact that another person also may be guilty is no defense to a criminal

charge.”). And unlike Cook, Burlingame was not charged for the Alcazar Street

methamphetamine. Admitting the plea agreement likely would have wasted time and

confused the jury. See Fed. R. Evid. 403 (“The court may exclude relevant evidence if its




         (C) was made by a person whom the party authorized to make a
             statement on the subject;

         (D) was made by the party’s agent or employee on a matter within the
             scope of that relationship and while it existed; or

         (E) was made by the party’s coconspirator during and in furtherance
             of the conspiracy.


                                            21
probative value is substantially outweighed by a danger of . . . confusing the issues [or]

wasting time.”).

       In sum, because the record reveals that the plea agreement was not relevant and

likely would have confused the issues and wasted time,18 we find no abuse of discretion

in the district court’s exclusion of the agreement.

                                      CONCLUSION

       For the foregoing reasons, we affirm the judgment of the district court.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




       18
        The parties primarily argue about whether the plea agreement was hearsay,
as opposed to its relevance or Rule 403 concerns, and the district court likewise ruled
on hearsay grounds. But “we are free to affirm a district court decision on any
grounds for which there is a record sufficient to permit conclusions of law, even
grounds not relied upon by the district court.” United States v. Roederer, 11 F.3d
973, 977 (10th Cir. 1993) (internal quotation marks omitted).


                                             22